

EXHIBIT 10.33
STERIS CORPORATION


FORM OF CAREER RESTRICTED STOCK UNIT AGREEMENT
FOR NONEMPLOYEE DIRECTORS


WHEREAS,                  (the “Grantee”) is a Director of STERIS Corporation,
an Ohio corporation (“STERIS”); and
NOW, THEREFORE, pursuant to the STERIS Corporation 2006 Long-Term Equity
Incentive Plan, as Amended and Restated Effective July 28, 2011, and as further
amended from time to time (the “Plan”), STERIS hereby grants to the Grantee as
of _______________ (the “Date of Grant”) ______ Career Restricted Stock Units
(the “Units”), subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.
1.
Issuance of Units. The Units represent the right of the Grantee to receive from
the Company the number of Common Shares of the Company’s capital stock equal to
the number of Units granted hereby, as provided herein.

2.
Documents Delivered with Agreement. STERIS has delivered or made available to
the Grantee, along with this Agreement, the following documents: (a) a copy of
STERIS’s Policy Prohibiting the Improper Use of Material Non-Public Information
(the “Policy”); (b) a copy of the Plan and its related Prospectus; (c) two
copies of an acknowledgement form (the “Acknowledgement Form”); and (d) STERIS’s
most recent Annual Report to Shareholders and Form 10-K filed with the U.S.
Securities and Exchange Commission. Acceptance and compliance with these
documents is a condition of the effectiveness of this grant of Units. By
accepting this Agreement or executing the Acknowledgement, the Grantee
acknowledges receipt, review and acceptance of these documents and compliance
with their terms.

3.
Vested Units. Subject to the terms of this Agreement and the Plan, the Units and
the Grantee’s right to receive the Common Shares subject to the Units are
non-forfeitable from and after the Date of Grant.

4.
Payment of Units. The Company shall transfer to the Grantee (or to Grantee’s
executor or administrator in the event of the Grantee’s death) the Common Shares
subject to the Units on the date that is six months after the date that the
Grantee ceases to be a Director.

5.
Dividend, Voting and Other Rights. Except as otherwise provided herein, from and
after the Date of Grant, the Grantee shall have none of the rights of a
shareholder with respect to the Units covered by this Agreement, including the
right to vote the Common Shares covered by the Units and receive any dividends
that may be paid on the Common Shares covered by the Units, until the transfer
of the Common Shares covered by the Units to the Grantee pursuant to Section 4
hereof. Notwithstanding the foregoing, from and after the Date of Grant and
until the time when the Units are paid in accordance with Section 4 hereof, on
the date that STERIS pays a cash dividend (if any) to holders of Common Shares
generally, Grantee shall be entitled to receive from the Company a dividend
equivalent payment with respect to each outstanding Unit, in the amount per Unit
equal to the amount of the dividend payment on each outstanding Common Share. On
the date the dividend is paid, the Company shall make such dividend equivalent
payment directly to the Grantee in cash.


1
CLI-2111483v2

--------------------------------------------------------------------------------



6.
Compliance with Law. Notwithstanding any other provision of this Agreement,
STERIS shall not be obligated to issue any Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any applicable
law.

7.
Certain Determinations. Application, violation, or other interpretation of the
terms of this Agreement, the Plan, the Nondisclosure Agreement, the Policy, or
any other STERIS policy shall be determined by the Board in its sole discretion,
and such determination shall be final and binding on the Grantee and STERIS.

8.
Data Privacy. By entering into the Agreement, and as a condition of this award
of Units, the Grantee consents to the collection, use and transfer of personal
data as described in this Section 8. The Grantee understands that STERIS and its
Subsidiaries hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number, salary, nationality, job title, any shares of
stock or directorships held in STERIS, details of all Units or other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Grantee’s favor, for the purpose of managing and administering the Plan
(“Data”). The Grantee further understands that STERIS and/or its Subsidiaries
will transfer Data among themselves as necessary for the purposes of
implementation, administration and management of the Grantee’s participation in
the Plan, and that STERIS and/or its Subsidiaries may each further transfer Data
to any third parties assisting STERIS in the implementation, administration and
management of the Plan (“Data Recipients”). The Grantee understands that these
Data Recipients may be located in the Grantee’s country of residence, the
European Economic Area, and in countries outside the European Economic Area,
including the United States. The Grantee authorizes the Data Recipients to
receive, possess, use, retain and transfer Data in electronic or other form, for
the purposes of implementing, administering and managing the Plan, including any
transfer of such Data, as may be necessary or appropriate for the administration
of the Plan and/or the subsequent holding of shares of stock on the Grantee’s
behalf, to a broker or third party with whom the shares acquired on exercise may
be deposited. The Grantee understands that he or she may, at any time, review
the Data, require any necessary amendments to it or withdraw the consent herein
by notifying STERIS in writing. The Grantee further understands that withdrawing
consent may affect the Grantee’s ability to participate in the Plan, at the sole
discretion of the Board or the Chief Executive Officer or its delegatee or
delegatees.

9.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan.

10.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

11.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

12.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Ohio, without giving effect
to any principle of law that would result in the application of the law of any
other jurisdiction.


2
CLI-2111483v2

--------------------------------------------------------------------------------



13.
Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on the Grantee any right to continue as a Director of STERIS.  STERIS
reserves the right to correct any clerical, typographical, or other error in
this Agreement or otherwise with respect to this grant. This Agreement shall
inure to the benefit of and be binding upon its parties and their respective
heirs, executors, administrators, successors, and assigns, but the Units shall
not be transferable by the Grantee other than as provided in Section 17 of the
Plan. 

The undersigned hereby acknowledges receipt of an executed original of this
Career Restricted Stock Agreement, together with copies of the documents noted
in Section 2 hereof, and accepts the award of Units granted hereunder on the
terms and conditions set forth herein and in the Plan.




Dated: __________________            ___________________________________
[Name]


Executed in the name and on behalf of STERIS at Mentor, Ohio, as of the __ day
of August, 2013.


 
STERIS Corporation
By:                      
   [Name] 
   [Title]




3
CLI-2111483v2